                                           Case 5:19-cv-08195-NC Document 47 Filed 07/31/20 Page 1 of 9




                                  1
                                  2
                                  3
                                  4
                                  5                                   UNITED STATES DISTRICT COURT
                                  6                              NORTHERN DISTRICT OF CALIFORNIA
                                  7
                                  8
                                  9
                                         GABRIEL GONZALES,                               Case No. 19-cv-08195-NC
                                  10
                                                         Plaintiff,
                                  11                                                     ORDER DENYING DEFENDANTS’
                                                   v.                                    MOTION TO RETAIN
Northern District of California




                                  12                                                     CONFIDENTIALITY
 United States District Court




                                         CITY OF SAN JOSE and DAVID
                                  13     LEZAMA,                                         Re: Dkt. No. 42
                                  14                     Defendants.
                                  15
                                  16          Before the Court is Defendants the City of San Jose’s and San Jose Police
                                  17   Department Officer David Lezama’s motion to maintain confidentiality over body-worn
                                  18   camera footage pursuant to this case’s stipulated protective under Civil Local Rule 7-11.
                                  19   Plaintiff argues that Defendants waived the confidentiality designation over the footage by
                                  20   failing to meet the deadlines set by the protective order, and also argues that the
                                  21   designation is inappropriate under Federal Rule of Civil Procedure 26(c). The Court finds
                                  22   that no waiver occurred, but that Defendants have failed to show good cause for the
                                  23   confidentiality designation. Therefore, the motion to retain confidentiality over the
                                  24   footage is hereby DENIED.
                                  25          I.        Background
                                  26          Plaintiff Gabriel Gonzales brought this case for violation of his civil rights under 42
                                  27   U.S.C. § 1983 based on SJPD Officer David Lezama’s alleged use of excessive force
                                  28   against him. Dkt. No. 41 (Amended Complaint). Gonzales alleges that while he was
                                           Case 5:19-cv-08195-NC Document 47 Filed 07/31/20 Page 2 of 9




                                  1    riding his bicycle along a sidewalk in San Jose, Officer Lezama U-turned his patrol vehicle
                                  2    and accelerated over the curb and onto the sidewalk, striking Gonzales head-on. Id. at ¶¶
                                  3    24–51. The Court granted the defendants’ motion to dismiss Gonzales’s original
                                  4    complaint on June 15, 2020, granting leave to amend, and Gonzales filed an amended
                                  5    complaint on July 22, 2020. Dkt. Nos. 40 and 41. Defendants have filed a motion to
                                  6    dismiss the amended complaint that is not yet fully briefed. Dkt. No. 43.
                                  7           The instant motion concerns the defendants’ confidentiality designation over body-
                                  8    worn camera (“BWC”) footage depicting the events alleged in the complaint. Dkt. No. 42.
                                  9    Defendants designated the BWC footage as confidential under the parties’ stipulated
                                  10   protective order. Plaintiff’s counsel challenged that designation. See Dkt. No. 44-1, Ex.
                                  11   A; see also Dkt. No. 45-1, Ex. A. The parties met and conferred but did not resolve their
                                       dispute. Id. Defendants brought a motion to retain confidentiality over the BWC footage
Northern District of California




                                  12
 United States District Court




                                  13   under Civil Local Rule 7, pursuant to the provisions of the protective order. See Dkt. No.
                                  14   24 at ¶ 6.3. Plaintiff opposed the motion and Defendants replied. Dkt. Nos. 44, 45.
                                  15          II.    Legal Standard
                                  16          The parties in this case entered into a stipulated protective order at Dkt. No. 24.
                                  17   This order applies to material produced in discovery designated by either party as
                                  18   “confidential.” Protective Order ¶ 2.13. To be designated as “confidential,” materials
                                  19   must qualify for protection under Federal Rule of Civil Procedure 26(c). Id. ¶ 2.2. The
                                  20   process for designation starts with a party marking material as “confidential” before
                                  21   disclosure. Id. ¶ 5.2. If another party wishes to challenge that designation, they must do
                                  22   so in writing with a description of the basis for their challenge. Id. ¶¶ 6.1–6.2. Then, the
                                  23   parties must meet and confer over the challenge. Id. If the parties’ meet and confer is not
                                  24   successful, they may bring a motion to the court under Civil Local Rule 7 to resolve the
                                  25   issue. Id. ¶ 6.3. The party seeking the confidentiality designation must file their motion
                                  26   with the court within 21 days of the initial notice of the challenge, or within 14 days of the
                                  27   parties agreeing that the meet and confer process will not resolve their dispute, whichever
                                  28   is earlier. Id. Failure to file the motion on time constitutes waiver of the confidentiality
                                                                                     2
                                           Case 5:19-cv-08195-NC Document 47 Filed 07/31/20 Page 3 of 9




                                  1    designation. Id.
                                  2           The confidentiality of materials covered by protective orders is governed by Federal
                                  3    Rule of Civil Procedure 26(c). That rule requires that the court “may, for good cause,
                                  4    issue an order to protect a party or person from annoyance, embarrassment, oppression, or
                                  5    undue burden or expense.” Fed. R. Civ. P. 26(c)(1). The party seeking a confidentiality
                                  6    designation over materials under a protective order bears the burden of showing good
                                  7    cause for confidentiality; that burden remains when the confidentiality designation is
                                  8    challenged by another party. In re Roman Catholic Archbishop of Portland Oregon, 661
                                  9    F.3d 417, 424 (9th Cir. 2011).
                                  10          The court’s analysis in deciding whether a party has shown good cause for a
                                  11   confidentiality designation begins with asking whether disclosure of the material will
                                       cause a “particularized harm.” Id. (quoting Phillips ex rel. Estates of Byrd v. Gen. Motors
Northern District of California




                                  12
 United States District Court




                                  13   Corp., 307 F.3d 1206, 1211 (9th Cir. 2002). The party seeking confidentiality must
                                  14   “allege specific prejudice or harm” that will result from disclosure. Id. (quoting Beckman
                                  15   Indus., Inc. v. Int’l Ins. Co., 966 F.3d 470, 476 (9th Cir. 1992). Broad allegations without
                                  16   specific examples do not sufficiently constitute a showing of particularized harm. Id.
                                  17          If the court determines that disclosure of the material will cause particularized
                                  18   harm, it next proceeds to balance the public and private interests in confidentiality versus
                                  19   disclosure. Id. Seven factors guide this balancing test:
                                  20             (1) whether disclosure will violate any privacy interests;
                                  21             (2) whether the information is being sought for a legitimate purpose or for an
                                                     improper purpose;
                                  22
                                                 (3) whether disclosure of the information will cause a party embarrassment;
                                  23
                                                 (4) whether confidentiality is being sought over information important to public
                                  24                 health and safety;
                                  25             (5) whether the sharing of information among litigants will promote fairness and
                                                     efficiency;
                                  26
                                                 (6) whether a party benefitting from the order of confidentiality is a public entity
                                  27                 or official; and
                                  28             (7) whether the case involves issues important to the public.
                                                                                    3
                                           Case 5:19-cv-08195-NC Document 47 Filed 07/31/20 Page 4 of 9




                                  1    Glendale Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995); In re Roman Catholic
                                  2    Archbishop of Portland, 661 F.3d at 424.
                                  3           III.   Discussion
                                  4           A. Burden
                                  5           As an initial matter, the Court is concerned that Defendants seem to misunderstand
                                  6    where the burden lies here. They repeatedly criticize the plaintiff’s “only reason” “to
                                  7    remove the confidentiality designation,” as if the plaintiff bears the burden of showing that
                                  8    the designation should not apply. Dkt. No. 42 at 2; see also Dkt. No. 42 at 4 (“Plaintiff’s
                                  9    general assertions about First Amendment interest and the public ‘right to know’ are
                                  10   unavailing.”). Defendants even frame their motion by stating at the outset that “Plaintiff
                                  11   here seeks to remove the confidentiality designation as to” the BWC footage. But the
                                       burden here is on Defendants, who filed a motion to retain the confidentiality designation.
Northern District of California




                                  12
 United States District Court




                                  13   The plaintiff need not prove that the designation is inappropriate. Rather, the defendants
                                  14   must show good cause for it to remain. They have not.
                                  15          B. Waiver
                                  16          Plaintiff argues that the defendants waived their confidentiality designation over the
                                  17   BWC footage by failing to bring a motion before the Court within 21 days of their initial
                                  18   challenge as required under the protective order. Protective Order at ¶ 6.3. To illustrate
                                  19   the timeline of the plaintiff’s initial challenge and the parties’ proceeding meet and confer
                                  20   process, the parties attached to their briefing on this motion various letters and emails
                                  21   between counsel regarding the confidentiality designation. See Dkt. No. 44-1, Ex. A; see
                                  22   also Dkt. No. 45-1, Ex. A. The Court has reviewed this correspondence and finds that no
                                  23   waiver occurred.
                                  24          Though Plaintiff’s counsel argues that he brought his challenge to the
                                  25   confidentiality designation on June 8, 2020, and Defendants filed their motion on July 22,
                                  26   2020—more than 21 days later—the Court finds that the 21-day deadline did not apply in
                                  27   this situation for three reasons. First, Plaintiff’s original challenge to the confidentiality
                                  28   designation may not have met the requirements of the protective order in the first place
                                                                                       4
                                           Case 5:19-cv-08195-NC Document 47 Filed 07/31/20 Page 5 of 9




                                  1    because it did not clearly describe the basis for the challenge. Protective Order ¶ 6.2.
                                  2    Second, the parties seem to have simply miscommunicated on multiple occasions
                                  3    regarding scheduling phone calls with each other. Finally, the Court granted the
                                  4    defendants’ motion to dismiss as to all claims in the original complaint on June 15, 2020,
                                  5    which may have led the defendants to reasonably believe that the 21-day clock had tolled,
                                  6    at least until Plaintiff filed an amended complaint. The Court therefore finds that
                                  7    defendants did not waive their confidentiality designation under the protective order.
                                  8           C. Good Cause
                                  9                1. Particularized Harm
                                  10          Next, the Court turns to the question of whether the defendants have shown good
                                  11   cause that the BWC footage should be confidential under Federal Rule of Civil Procedure
                                       26 and, by extension, under the protective order in this case. To make this showing, the
Northern District of California




                                  12
 United States District Court




                                  13   defendants must first allege a particularized harm that would result from disclosure of the
                                  14   material.
                                  15          Defendants’ motion to retain confidentiality over the BWC footage only describes
                                  16   one harm that might result from public disclosure of the footage: biasing a future jury. See
                                  17   Dkt. No. 42. Defendants describe this harm somewhat obtusely, arguing that “public
                                  18   release of video footage also places it beyond the Court’s control and in the hands of
                                  19   numerous third parties who may edit and use it for purposes that may not be consistent
                                  20   with fairness.” Id. at 3. They also express worry that the video might be “edit[ed] and
                                  21   manipulate[ed] by the media and others,” and that viewing a video that is “incomplete,
                                  22   obstructed, missing context” would “present an inaccurate account of the case and bias
                                  23   potential jurors.” Id. Defendants argue that disclosure of the video could result in “the
                                  24   evils of prejudice and juror tainting.” Id. at 5.
                                  25          Though they do not explicitly paint this picture, it seems that Defendants’ concern
                                  26   (as described by the Plaintiff in his opposition brief) boils down to the “possibility that
                                  27   some of the Body Worn Camera Footage will be released to the press, and that the press
                                  28   will then in-turn manipulate or alter the video footage in some way—and then that altered
                                                                                      5
                                           Case 5:19-cv-08195-NC Document 47 Filed 07/31/20 Page 6 of 9




                                  1    video footage might then be released to the public to such an extent that it might prejudice
                                  2    a jury in a potential trial in this matter.” Dkt. No. 44 at 5. But Defendants allege no
                                  3    specific facts to suggest that any of those things will occur.
                                  4           At the same time, Defendants undercut their own position by also arguing that the
                                  5    public is not particularly interested in this case. They call this “not a high-profile matter
                                  6    but rather a run-of-the-mill excessive force case,” and point out that there has been
                                  7    “perhaps a single news story” about it while “[n]either the police chief nor any other City
                                  8    of San Jose official has commented on the BWC footage at issue, and the case has not been
                                  9    subject of any public city council meeting.” Id. at 4. So, Defendants vaguely allude to the
                                  10   possibility that “the media and others” might edit the video, distribute it publicly, and taint
                                  11   the potential jury pool thereby depriving them of a fair trial. But they also argue that the
                                       media and the public are not concerned about this matter at all.
Northern District of California




                                  12
 United States District Court




                                  13          Defendants’ broad conjecture about what might happen if the BWC footage is
                                  14   publicly disclosed does not constitute plausible allegation of “particularized harm.” See In
                                  15   re Roman Catholic Archbishop of Portland Oregon, 661 F.3d at 424. Instead, their motion
                                  16   is made up of vague allegations, with no specific examples, that fail to show good cause.
                                  17   Id. The Court therefore FINDS that the defendants have not alleged any plausible
                                  18   particularized harm that would result from the public disclosure of the BWC footage.
                                  19             2. Balancing Test
                                  20          Nonetheless, the Court discusses the balance of public and private interests at stake
                                  21   here. The Court addresses the Glendale Trust Co. factors in its consideration. 56 F.3d at
                                  22   483.
                                  23          First, Defendants have not articulated privacy interests that will be violated by
                                  24   disclosure of the BWC footage. Indeed, the events took place in public, are described as
                                  25   allegations in the public complaint, and Officer Lezama’s job as a police officer means that
                                  26   he is in the public eye every day. Second, the Court sees no evidence of impropriety in
                                  27   Plaintiff’s request. Third, if the events alleged in the complaint took place as Plaintiff
                                  28   describes, then disclosure might cause embarrassment to the San Jose Police Department
                                                                                      6
                                           Case 5:19-cv-08195-NC Document 47 Filed 07/31/20 Page 7 of 9




                                  1    or to Officer Lezama. If they did not, as Defendants argue, their embarrassment should be
                                  2    minimal or nonexistent. Fourth, the Court finds that the information in the BWC footage
                                  3    is important to the public’s health and safety. The public has a strong interest in knowing
                                  4    whether members of their tax-funded police department who swear to protect and serve
                                  5    them are using excessive force in violation of the United States Constitution, thereby
                                  6    endangering the health and safety of the community. Fifth, the Court finds that the
                                  7    fairness and efficiency between the parties is not primarily at issue here. Sixth, the Court
                                  8    acknowledges that the parties benefitting from confidentiality are Officer Lezama and the
                                  9    City of San Jose. As a municipality and a public employee, these defendants have a high
                                  10   degree of responsibility to the public. And finally, as briefly discussed as to factor four,
                                  11   the Court finds that the BWC footage could depict issues that are important to the public.
                                       The Court finds that this factor is especially relevant to this dispute.
Northern District of California




                                  12
 United States District Court




                                  13          The parties analogize this case to the facts of Harmon v. City of Santa Clara, 323
                                  14   F.R.D. 617 (N.D. Cal. 2018).1 There, this Court held that the BWC footage at issue should
                                  15   not remain confidential. As distinct from this case, in Harmon the Court’s order followed
                                  16   disclosure of the video in violation of the protective order after a publicly-approved
                                  17   settlement concluding a highly publicized case. Id. at 623–25. Defendants argue that
                                  18   those facts, in contrast to this case which is still in active litigation and which has received
                                  19   minimal public attention, suggest that the Court should come to a different conclusion
                                  20   here. However, the Court’s findings in Harmon about the public’s interest in BWC
                                  21   footage hold just as true in this case. In Harmon, this Court stated that the public
                                  22   “unquestionably holds a hefty interest in police force transparency, and especially so when
                                  23   fundamental rights are at stake.” Id. at 624. Indeed, for this reason, cases involving claims
                                  24   of civil rights violations against police departments “should be moderately pre-weighted in
                                  25
                                  26
                                       1
                                         In an email included as an attachment to Plaintiff’s opposition to the motion, counsel for
                                       the City of San Jose states that “[i]t’s our office’s current policy to designate all bodyworn
                                  27   camera footage confidential during the pendency of active litigation. I take the point that
                                       our policy is in some tension with the Harmon case, but there are bases for distinguishing
                                  28   the case under the circumstances of this case.” The Court agrees that this policy is in
                                       tension with its holding in Harmon.
                                                                                        7
                                           Case 5:19-cv-08195-NC Document 47 Filed 07/31/20 Page 8 of 9




                                  1    favor of disclosure from the outset.” Id. at 625 (citing Soto v. City of Concord, 162 F.R.D.
                                  2    603, 613 (N.D. Cal. 1995)).
                                  3           The public’s interest in alleged civil rights violations of its police department is, if
                                  4    anything, even stronger today. The Minneapolis Police Department’s killing of George
                                  5    Floyd on May 25 of this year catalyzed protests throughout the nation against police use of
                                  6    excessive force that continue today. See “A Timeline of the George Floyd Protests,” The
                                  7    New York Times, July 10, 2020 (available at https://www.nytimes.com/article/george-
                                  8    floyd-protests-timeline.html) (last accessed July 29, 2020). At one such protest, San Jose’s
                                  9    police department is alleged to have gravely injured a local community organizer who,
                                  10   ironically, volunteered to train the department on bias. See “Community Organizer Who
                                  11   Trains Police on Bias Injured by Rubber Bullet During Protest,” The Los Angeles Times,
                                       June 6, 2020 (available at https://www.latimes.com/california/story/2020-06-
Northern District of California




                                  12
 United States District Court




                                  13   06/community-organizer-shot-by-rubber-bullet-during-protest) (last accessed July 29,
                                  14   2020). Just yesterday, the San Jose Police Department made the local news for a video of
                                  15   one of its officers kicking and dragging a woman in a parking lot. See “San Jose: Video of
                                  16   Cop Kicking and Dragging Woman Prompts Fresh Calls for Police Reforms. But Some
                                  17   Worry It Won’t Be Enough,” The Mercury News, July 28, 2020 (available at
                                  18   https://www.mercurynews.com/2020/07/28/san-jose-video-of-cop-kicking-and-dragging-
                                  19   woman-prompts-fresh-calls-for-police-reforms-but-some-worry-it-wont-be-enough/) (last
                                  20   accessed July 29, 2020). These incidents—which represent only a small fraction of
                                  21   complaints of excessive force against SJPD—and the community’s concern about them
                                  22   illustrate the ever-increasing public interest in the constitutionality, or lack thereof, of the
                                  23   Department’s behavior.
                                  24          Accordingly, the Court FINDS that the balance of private and public interest tips in
                                  25   favor of disclosure of the BWC footage.
                                  26          IV.    Conclusion
                                  27          The Court FINDS that Defendants did not waive their confidentiality designation
                                  28   over the BWC footage. The Court also FINDS that Defendants failed to show a
                                                                                       8
                                           Case 5:19-cv-08195-NC Document 47 Filed 07/31/20 Page 9 of 9




                                  1    particularized harm that would occur if the designation was removed. Even if Defendants
                                  2    had alleged plausible particularized harm, the Court also FINDS that the public interest in
                                  3    disclosure of the video sharply outweighs SJPD’s and Officer Lezama’s private interest in
                                  4    keeping the footage confidential. As such, the motion to retain confidentiality over the
                                  5    BWC footage is hereby DENIED.
                                  6
                                  7
                                  8           IT IS SO ORDERED.
                                  9
                                  10   Dated: July 31, 2020                      _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  11                                                   United States Magistrate Judge
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    9
